     Case 3:18-cv-02109-BEN-LL Document 72 Filed 07/29/20 PageID.1424 Page 1 of 2



 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   GOLDEN EYE MEDIA USA, INC., a                   Case No.: 3:18-cv-02109-BEN-LL
     California corporation,
10
                                    Plaintiff,       ORDER GRANTING MOTION TO
11                                                   APPEAR TELEPHONICALLY AT
     v.                                              THE FINAL PRETRIAL
12
                                                     CONFERENCE
     TROLLEY BAGS UK LTD, a
13
     corporation of the United Kingdom; and
                                                     [Doc. No. 71]
14   BERGHOFF INTERNATIONAL, INC., a
     Florida corporation,
15
                                 Defendants.
16
17
18   TROLLEY BAGS UK LTD, a
     corporation of the United Kingdom; and
19   BERGHOFF INTERNATIONAL, INC., a
20   Florida corporation,
                          Counter-Claimants,
21
     v.
22
23   GOLDEN EYE MEDIA USA, INC., a
     California corporation; FARZAN
24   DEHMOUBED, an individual; and
25   JENNIFER DUVALL, an individual,
           Counter-Defendants and Third-Party
26
                                 Defendants.
27
28

                                                 1
                                                                          3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 72 Filed 07/29/20 PageID.1425 Page 2 of 2



 1          Defendants’ and Counter-Claimants’ counsel Sarah E. Waidelich and Matthew
 2   Mrkonic request to appear telephonically at the Final Pretrial Conference scheduled for
 3   August 3, 2020, at 10:30 a.m. Ms. Waidelich and Mr. Mrkonic are located in Detroit,
 4   Michigan. The motion is opposed by Plaintiff’s counsel. Given the current COVID-19
 5   health crisis and consistent with the Chief Judge’s July 13, 2020 Order, the motion is
 6   GRANTED. Ms. Waidelich and Mr. Mrkonic may appear telephonically for the Final
 7   Pretrial Conference by providing the Court with a toll-free call-in number and any
 8   passcode required to access the line. This information shall be provided to the Court
 9   through the Court’s efile email account NO LATER THAN July 31, 2020 at 7:00 p.m.
10   Ms. Waidelich and Mr. Mrkonic shall be available on the line from the time the matter is
11   set until it is called.
12          IT IS SO ORDERED.
13
14   Dated: July 29, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              3:18-cv-02109-BEN-LL
